Citation Nr: 9928802	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to November 
1945.  He died on August [redacted], 1995, and is survived 
by his spouse, the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which denied service connection for the cause of the 
veteran's death.  Accrued benefits, death pension, and 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 were also denied, but no appeal was initiated except 
as to the denial of service connection for the cause of the 
veteran's death.


REMAND

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Veterans Appeals 
(Court) has held that this duty includes a duty to notify 
claimants of the need to provide evidence relating to medical 
causation where the claimant has made statements indicating 
the existence of such evidence that would, if true, make the 
claim plausible.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995), see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (reaffirming the principles set forth in Robinette).

In the present case, the appellant contends that the veteran 
died, or that his death was hastened, as a result of service-
connected lung disability.  During a hearing held at the RO 
in December 1996, the appellant testified, in essence, that 
she had been told by a certain physician that the veteran's 
lung problem caused the heart problem that ultimately led to 
his death.  Because a medical opinion of that sort, if 
referring to service-connected bronchiectasis, could make 
"complete" her application, her testimony regarding the 
existence of such an opinion triggers VA's duty to notify 
pursuant to 38 U.S.C.A. § 5103(a) and Robinette v. Brown.  
Because she has not yet been provided with the required 
notice, a remand is required.

Additionally, the Board notes that, when the appellant 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
dated in December 1996, she requested a hearing before a 
member of the Board.  She specifically indicated that she 
wanted the hearing to be held at the local VA office.  It 
does not appear from a review of the record prepared 
thereafter that such a hearing was scheduled.  In order to 
clarify the appellant's intention with respect to her 
December 1996 request, further action is necessary.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the appellant 
and advise her that, in order to make 
her claim for service connection for the 
cause of the veteran's death well 
grounded, she needs to obtain and submit 
competent medical evidence demonstrating 
that the claim is plausible.  She should 
be advised that the submission of an 
opinion from a physician, or other 
qualified health care provider, 
indicating that the veteran's death was 
due to, or hastened by, service-
connected disability is the type of 
evidence needed to satisfy this 
requirement.  She should be given a 
reasonable opportunity to respond to the 
RO's communication.

	2.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the appellant's 
claim, to include a determination on the 
question of whether the claim is well 
grounded.  If the RO concludes that the 
claim is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

3.  The RO should clarify the appellant's 
intention regarding her earlier request 
for a hearing before a member of the 
Board.  If she still desires such a 
hearing at the RO, arrangements should be 
made for her to appear at the RO before a 
traveling member of the Board.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, and appear at a hearing, 
the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


